File No. 70-10097 (As filed April 15, 2003) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (POS AMC) POST EFFECTIVE AMENDMENT No. 1 TO APPLICATION/DECLARATION ON FORM U-1/A UNDER THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 Northeast Gas Markets LLC Boston Gas Company d/b/a KeySpan Energy 100 Cummings Center Delivery New England Suite 457G Essex Gas Company d/b/a KeySpan Energy Beverly, MA 01915-6132 Delivery New England The Brooklyn Union Gas Company d/b/a One Beacon Street
